NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESUS TORRES,                                   No. 19-17583

                Plaintiff-Appellant,            D.C. No. 4:18-cv-07415-KAW

 v.
                                                MEMORANDUM*
SAN FRANCISCO HUMAN SERVICES
AGENCY; TRENT RHORER, Executive
Director of HSA, in his official capacity,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                         Submitted December 14, 2021***

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jesus Torres appeals from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging a violation of the Fourteenth Amendment in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with the discontinuation of his public benefits. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s

decision to dismiss without leave to amend. Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion in dismissing Torres’s action

without further leave to amend because amendment would be futile. See id.

(dismissal without leave to amend is proper when amendment would be futile); see

also Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (due process requires notice

and an opportunity to be heard); Chodos v. West Publ’g Co., 292 F.3d 992, 1003

(9th Cir. 2002) (explaining that a district court’s discretion to deny leave to amend

is “particularly broad” when it has previously granted leave to amend).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    19-17583